

113 HR 3664 IH: Allowing Commerce to Continue in the Event of Successive Shutdowns Act
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3664IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit the Federal Government from preventing a private business from operating during a Government shutdown on Federal property leased by the business from the Federal Government.1.Short titleThis Act may be cited as the Allowing Commerce to Continue in the Event of Successive Shutdowns Act or the ACCESS Act.2.Prohibition on preventing private businesses from operating on leased Federal property during Government shutdown(a)ProhibitionNo Federal department or agency may prevent a private business from operating its business during a Government shutdown if the business is located on property leased by the business from the Federal Government.(b)DefinitionIn this Act, the term Government shutdown means a period of a lapse in appropriations for any Federal department or agency as a result of a failure to enact a regular appropriations bill or continuing resolution.